Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application serial number 17/227,586 filed on 04/12/2021.
Claims 1-3, 4-17, 18-28, 29-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021, 05/19/2021, 03/07/2022, 03/07/2022, 05/05/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is  objected to because of the following informalities:  “wherein, embedded with each array of data is a unique identification number for grouping the plurality of full duplex transceiver assemblies together,” should be replaced by ----  wherein, embedded with each array of data is a unique identification number for grouping the plurality of full duplex transceiver assemblies together. -------.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Benefield (US 20200280829, hereinafter, Benefield’s 829)  in view of  UWAMORI et al. (US 20140179327, hereinafter, UWAMORI’s 327).
Regarding to the claim 1, US 20200280829 teaches a first full duplex transceiver assembly; a second full duplex transceiver assembly; and a number of external receivers, wherein the first full duplex transceiver assembly is configured to allow a user to communicate with either a user of the second full duplex transceiver assembly or users of the number of external receivers, wherein the first and second full duplex transceiver assemblies each comprise a microprocessor, and wherein the microprocessor of the first full duplex transceiver assembly and the microprocessor of the second full duplex transceiver assembly (a first full duplex transceiver assembly; a second full duplex transceiver assembly; and a number of external receivers, wherein the first full duplex transceiver assembly is configured to allow a user to communicate with either a user of the second full duplex transceiver assembly or users of the number of external receivers, wherein the first and second full duplex transceiver assemblies each comprise a microprocessor, and wherein the microprocessor of the first full duplex transceiver assembly and the microprocessor of the second full duplex transceiver assembly) [see Figure 4 and Figure 3 and Paragraph 0039].
However, US 20200280829 does not explicitly teach wherein the microprocessor of the first transceiver assembly and the microprocessor of the second transceiver assembly are each configured to emit a plurality of streams of identical controlling data each different from one another.
US 20140179327, from the same or similar fields of endeavor, teaches wherein the microprocessor of the first transceiver assembly and the microprocessor of the second transceiver assembly are each configured to emit a plurality of streams of identical controlling data each different from one another (The transceiver 4 stores an ID 400 and a group number 401, as illustrated in FIG. 2. The ID 400 is transceiver ID information to be used to identify a local station. The group number 401 is a number to be used to identify a transceiver group to which the local station pertains. If the ID 400 of its local station or the group number 401 thereof is embedded in a received digital signal, as a destination code, the transceiver 4 demodulates this digital signal into an audio signal, and outputs it from, for example, a speaker) [see Figure 2 and Paragraphs 0027 & 0040].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200280829 in view of US 20140179327 because US 20140179327 suggests An object of the present invention is to provide a relaying device that is capable of mediating communication between a telephone set and a wireless apparatus without clipping off the beginning of verbal communication.

Regarding to the claim 2, US 20200280829 further teaches wherein the first full duplex transceiver assembly comprises a button, and wherein, responsive to pushing of the button, the user of the first full duplex transceiver assembly is caused to communicate with the number of external receivers, as long as the button is being pushed (wherein the first full duplex transceiver assembly comprises a button, and wherein, responsive to pushing of the button, the user of the first full duplex transceiver assembly is caused to communicate with the number of external receivers, as long as the button is being pushed) [see Figure 4 and Figure 3 and Paragraph 0039].

Regarding to the claim 3, US 20200280829 further teaches devoid of a walkie talkie separate and apart from the first and second full duplex transceiver assemblies (devoid of a walkie talkie separate and apart from the first and second full duplex transceiver assemblies ) [see Figure 4 and Figure 3 and Paragraph 0039].





Claim(s)  4, 5, 12    is/are rejected under 35 U.S.C. 103 as being unpatentable over Benefield (US 20200280829, hereinafter, Benefield’s 829) in view of Tanaka et al. (US 20110038641, hereinafter, Tanaka’s 641), and further in view of UWAMORI et al. (US 20140179327, hereinafter, UWAMORI’s 327).
Regarding to the claim 4, 20200280829 teaches a plurality of full duplex transceiver assemblies, and configured to be worn by a different user, each of the plurality of full duplex transceiver assemblies comprising a housing and printed circuit board coupled to the housing, the printed circuit board comprising a transceiver having a microprocessor (a plurality of full duplex transceiver assemblies, and configured to be worn by a different user, each of the plurality of full duplex transceiver assemblies comprising a housing and printed circuit board coupled to the housing, the printed circuit board comprising a transceiver having a microprocessor) [see Figure 4 and Figure 3 and Paragraph 0039];
Each microprocessor being configured to emit an array of data (emitting  a different stream of controlling data, thereby allowing each of the plurality of full duplex transceiver assemblies to communicate among a plurality of different logical channels)  [see Figure 4 and Figure 3 and Paragraph 0039].
However, 20200280829 does not explicitly teach each of a plurality of full duplex transceiver having ON condition and OFF condition.
20110038641, from the same or similar fields of endeavor, teaches each of a plurality of full duplex transceiver having ON condition and OFF condition (each of a plurality of full duplex transceiver having ON condition and OFF condition) [see Paragraph 0007 & 0020].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200280829 in view of 20110038641 because 20110038641 suggests that the optical signal transmitted in the optical transmission line is amplified by a plurality of the optical amplifiers until the signal reaches the end station, which accumulates the variation of the optical levels of each signal.
However, 20200280829 and 20110038641 do not explicitly teach embedding  with each array of  data is a unique identification number for grouping each of the plurality of full duplex transceiver assemblies together.
20140179327, from the same or similar fields of endeavor, teaches embedding  with each array of  data is a unique identification number for grouping each of the plurality of full duplex transceiver assemblies together (The transceiver 4 stores an ID 400 and a group number 401, as illustrated in FIG. 2. The ID 400 is transceiver ID information to be used to identify a local station. The group number 401 is a number to be used to identify a transceiver group to which the local station pertains. If the ID 400 of its local station or the group number 401 thereof is embedded in a received digital signal, as a destination code, the transceiver 4 demodulates this digital signal into an audio signal) [see Figure 2 and Paragraph 0027 & 0040].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200280829 and 20110038641), and further in view of 20140179327 because 20140179327 suggests that there are cases where the beginning of the received audio signal is clipped off, and only the remaining part thereof is heard from the transceiver.

Regarding to the claim 5, US 20200280829 further teaches wherein the communication system further comprises an additional full duplex transceiver assembly, and wherein a temporary user identification number is configured to automatically be assigned to the additional full duplex transceiver assembly, thereby allowing the user of the additional full duplex transceiver assembly to communicate with the plurality of full duplex transceiver assemblies (wherein the communication system further comprises an additional full duplex transceiver assembly, and wherein a temporary user identification number is configured to automatically be assigned to the additional full duplex transceiver assembly, thereby allowing the user of the additional full duplex transceiver assembly to communicate with the plurality of full duplex transceiver assemblies) [see Figure 4 and Figure 3 and Paragraph 0039].

Regarding to the claim 12, US 20200280829 further teaches wherein a first full duplex transceiver assembly of the plurality of full duplex transceiver assemblies has firmware having a routine configured to scan RSSI levels of a frequency band to determine which frequencies have higher or lower levels of interference, thereby providing the communication system with frequencies which avoid channel interference (wherein a first full duplex transceiver assembly of the plurality of full duplex transceiver assemblies has firmware having a routine configured to scan RSSI levels of a frequency band to determine which frequencies have higher or lower levels of interference, thereby providing the communication system with frequencies which avoid channel interference) [see Figure 4 and Figure 3 and Paragraph 0039].



Claim(s)  18, 19, 22, 23, 24, 27    is/are rejected under 35 U.S.C. 103 as being unpatentable over Benefield (US 20200280829, hereinafter, Benefield’s 829) in view of Tanaka et al. (US 20110038641, hereinafter, Tanaka’s 641).
Regarding to the claim 18, US 20200280829 teaches a  full duplex transceiver assembly comprising: 
a housing; a printed circuit board coupled to the housing, the printed circuit board comprising a transceiver having a microprocessor, wherein the microprocessor is configured to emit a stream of controlling data, thereby allowing the full duplex transceiver assembly to communicate with a plurality of other full duplex transceiver assemblies (the printed circuit board comprising a transceiver having a microprocessor, wherein the microprocessor is configured to emit a stream of controlling data, thereby allowing the full duplex transceiver assembly to communicate with a plurality of other full duplex transceiver assemblies ) [see Figure 4 and Figure 3 and Paragraph 0039];
Each microprocessor being configured to emit an array of data (emitting  a different stream of controlling data, thereby allowing each of the plurality of full duplex transceiver assemblies to communicate among a plurality of different logical channels)  [see Figure 4 and Figure 3 and Paragraph 0039].
However, 20200280829 does not explicitly teach each of a plurality of full duplex transceiver having ON condition and OFF condition.
20110038641, from the same or similar fields of endeavor, teaches each of a plurality of full duplex transceiver having ON condition and OFF condition (each of a plurality of full duplex transceiver having ON condition and OFF condition) [see Paragraph 0007 & 0020].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200280829 in view of 20110038641 because 20110038641 suggests that the optical signal transmitted in the optical transmission line is amplified by a plurality of the optical amplifiers until the signal reaches the end station, which accumulates the variation of the optical levels of each signal.

Regarding to the claim 19, US 20200280829 further teaches a button, and wherein, responsive to pushing of the button, the full duplex transceiver assembly is configured to communicate with a number of external receivers while still communicating with the plurality of other full duplex transceiver assemblies, as long as the button is being pushed (a button, and wherein, responsive to pushing of the button, the full duplex transceiver assembly is configured to communicate with a number of external receivers while still communicating with the plurality of other full duplex transceiver assemblies, as long as the button is being pushed) [see Figure 4 and Figure 3 and Paragraph 0039].

Regarding to the claim 22, US 20200280829 and US 20110038641 teach the limitations of the claim 18 above.
However, US 20200280829 does not explicitly teach embedded within the stream of controlling data is a WILL command in order to allow one of the plurality of other full duplex transceiver assemblies to function as a controller transceiver in case the full duplex transceiver assembly is in a FAILED state.
US 20110038641, from the same or similar fields of endeavor, teaches embedded within the stream of controlling data is a WILL command in order to allow one of the plurality of other full duplex transceiver assemblies to function as a controller transceiver in case the full duplex transceiver assembly is in a FAILED state (embedded within the stream of controlling data is a WILL command in order to allow one of the plurality of other full duplex transceiver assemblies to function as a controller transceiver in case the full duplex transceiver assembly is in a FAILED state) [see Paragraph 0007 & 0020].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200280829 in view of 20110038641 because 20110038641 suggests that the optical signal transmitted in the optical transmission line is amplified by a plurality of the optical amplifiers until the signal reaches the end station, which accumulates the variation of the optical levels of each signal.

Regarding to the claim 23, US 20200280829 further teaches The full duplex transceiver assembly having a voltage output, and wherein, responsive to pushing of a button of one of the plurality of other full duplex transceiver assemblies, a voltage is released from the voltage output as long as the button is being pushed (The full duplex transceiver assembly having a voltage output, and wherein, responsive to pushing of a button of one of the plurality of other full duplex transceiver assemblies, a voltage is released from the voltage output as long as the button is being pushed ) [see Figure 4 and Figure 3 and Paragraph 0039].
Regarding to the claim 24, US 20200280829 further teaches the full duplex transceiver assembly according to claim 18, further having a voltage output, wherein, responsive to the pushing of a button of one of the plurality of other full duplex transceiver assemblies a first time causes a single controlled voltage to be released from the voltage output, and wherein, responsive to pushing of the button a second later time removes the single controlled voltage from the voltage output [see Figure 4 and Figure 3 and Paragraph 0039].

Regarding to the claim 27, US 20200280829 further teaches the full duplex transceiver assembly according to claim 18; and a headset integrated with the full duplex transceiver assembly so as to form a self-contained sub-assembly devoid of an external cord extending therebetween (the full duplex transceiver assembly and a headset integrated with the full duplex transceiver assembly so as to form a self-contained sub-assembly devoid of an external cord extending therebetween) [see Figure 4 and Figure 3 and Paragraph 0039].


Claim(s)  28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benefield (US 20200280829, hereinafter, Benefield’s 829) in view of Tanaka et al. (US 20110038641, hereinafter, Tanaka’s 641), and further in view of UWAMORI et al. (US 20140179327, hereinafter, UWAMORI’s 327).
Regarding to the claim 28, US 20200280829 and US 20110038641 teach the limitations of the claim 27 above.
However, US 20200280829 and US 20110038641 do not explicitly teach wherein each of the other full duplex transceiver assemblies has a microprocessor, wherein the microprocessor of the full duplex transceiver assembly and the microprocessors of the plurality of other full duplex transceiver assemblies are each configured to emit a plurality of streams of identical controlling data each different from one another.
US 20140179327, from the same or similar fields of endeavor, teaches wherein each of the other full duplex transceiver assemblies has a microprocessor, wherein the microprocessor of the full duplex transceiver assembly and the microprocessors of the plurality of other full duplex transceiver assemblies are each configured to emit a plurality of streams of identical controlling data each different from one another (wherein each of the other full duplex transceiver assemblies has a microprocessor, wherein the microprocessor of the full duplex transceiver assembly and the microprocessors of the plurality of other full duplex transceiver assemblies are each configured to emit a plurality of streams of identical controlling data each different from one another) [see Figure 2 and Paragraph 0027 & 0040].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200280829 and 20110038641), and further in view of 20140179327 because 20140179327 suggests that there are cases where the beginning of the received audio signal is clipped off, and only the remaining part thereof is heard from the transceiver.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11165551. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 4 of the US application serial number 17227586
Claim 1 of US Patent No. 11165551
A communication system comprising: a plurality of full duplex transceiver assemblies each having an ON condition and an OFF condition, and configured to be worn by a different user, each of the plurality of full duplex transceiver assemblies comprising a housing and printed circuit board coupled to the housing, the printed circuit board comprising a transceiver having a microprocessor, each microprocessor being configured to emit an array of data, wherein, embedded with each array of data is a unique identification number for grouping the plurality of full duplex transceiver assemblies together,

A communication system comprising: a plurality of full duplex transceiver assemblies each having an ON condition and an OFF condition, and configured to be worn by a different user, each of the plurality of full duplex transceiver assemblies comprising a housing and printed circuit board coupled to the housing, the printed circuit board comprising a transceiver having a microprocessor, wherein each microprocessor is configured to emit a different stream of controlling data when the plurality of full duplex transceiver assemblies are in the ON condition, thereby allowing each of the plurality of full duplex transceiver assemblies to communicate among a plurality of different logical channels, wherein, embedded with each different stream of controlling data is a unique identification number for grouping each of the plurality of full duplex transceiver assemblies together, wherein the plurality of full duplex transceiver assemblies are configured to have a plurality of sequences, wherein in a first sequence, two or more of the plurality of full duplex transceiver assemblies are on a first logical channel, thereby allowing the users of the two or more of the plurality of full duplex transceiver assemblies to communicate on the first logical channel in full duplex, and simultaneously another two or more of the plurality of full duplex transceiver assemblies are on a second logical channel, thereby allowing the users of the another two or more of the plurality of full duplex transceiver assemblies to communicate on the second logical channel in full duplex.







Allowable Subject Matter
Claims 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 20, 21, 25, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Allowable Subject Matter
Claims 29, 30 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  29 is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “, b) occupying with a first full duplex transceiver assembly of the plurality of full duplex transceiver assemblies a first physical frequency for less than 5 milliseconds, hopping the first full duplex transceiver assembly to a second physical frequency different than the first physical frequency, occupying with the first full duplex transceiver assembly the second physical frequency for less than 5 milliseconds, and hopping the first full duplex transceiver assembly to a third physical frequency different than the second frequency ” and in combination with other limitations recited as specified in claim 29.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412